

Exhibit 10.3
Employment Agreement


This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of this
1st day of February 2005, by and between Davel Communications, Inc., (the
“Corporation”) and Andy Tzamaras (the “Executive”).


WHEREAS, the Corporation desires to have the Executive provide services to the
Corporation as Chief Operating Officer, having determined that the services of
the Executive are of value to the Corporation, and the Executive desires to be
employed by the Corporation as Chief Operating Officer.


WHEREAS, the Corporation and the Executive intend this Agreement to supersede
and replace that certain employment agreement between the parties dated on or
about March 1, 2004 (the “Previous Agreement”).


NOW THEREFORE, in consideration of the Executive’s performance of the duties set
forth herein, and upon the other terms and conditions hereinafter provided, the
parties agree as follows:


1.    Employment and Services.


During the term of this Agreement, the Executive shall be employed as Chief
Operating Officer of the Corporation. As Chief Operating Officer, the Executive
shall render administrative and management services to the Corporation such as
those that are customarily performed by persons situated in similar executive
positions, and such other duties as the Chief Executive Officer (“CEO”) or Chief
Administrative Officer (“CAO”), in the CEO’s absence, may from time to time
reasonably direct. As an employee of the Corporation, the Executive shall report
directly to the CEO of the Corporation or, in the CEO’s absence, to the CAO, or
to such other person as the CEO or Board of Directors may reasonably direct.


2.    Term of Agreement.


The term of this Agreement shall continue for a period of fourteen (14) months
beginning February 1, 2005 and ending March 31, 2006 (the “Term”). This
Agreement may be renewed at the Expiration of the Term upon mutual written
agreement of the parties.
 
3.    Obligations of the Executive.


The Executive agrees to devote his best efforts and substantially all of his
business time to the business and affairs of the Corporation, and to discharge
his responsibilities herein. The Executive may serve on corporate (up to two),
civic or charitable boards or committees and may manage personal investments, so
long as such activities do not interfere in any material respect with the
performance of his responsibilities hereunder.
 
1

--------------------------------------------------------------------------------


4.    Compensation.



a.  
Salary. During the Term of this Agreement, the Corporation shall pay the
Executive a salary of $120,000 per annum, which shall be paid at regular
intervals (no less often than monthly) in accordance with the Corporation’s
normal payroll practices.




b.  
Benefit and Incentive Compensation Plans. The Executive shall be entitled to
participate in any plan of the Corporation relating to incentive compensation,
pension, deferred compensation, profit-sharing, stock purchase, group life
insurance, medical insurance or other retirement or employee benefits that the
Corporation may then have in force for the benefit of its Executive employees,
and for which he is otherwise eligible. At a minimum, the Corporation shall
provide Executive with family medical insurance, long-term disability insurance,
and family dental insurance. In the event the Corporation institutes a stock
option plan for its executives, Executive shall be eligible to participate in
such plan at levels consistent with other senior level executive employees.




c.  
Expense Reimbursement. In addition to the compensation provided to the Executive
pursuant to subparagraphs (a) and (b) above, and upon receipt of proper
documentation consistent with the Corporation’s practices, the Corporation
agrees to reimburse the Executive for reasonable entertainment, travel, lodging
and other miscellaneous expenses. The Corporation shall also reimburse Executive
for the reasonable cost of Executive’s monthly cellular telephone expenses for
corporate related calls.



5.    Vacations.


The Executive shall be entitled to an annual paid vacation in accordance with
the Corporation’s policies. The timing of vacations shall be scheduled at a time
mutually agreed upon between the Executive and the CEO, but in no event shall
the Executive take more than two weeks of vacation at any one time. In the event
the Executive has any unused vacation at the expiration of the Term of this
Agreement the Executive shall not be entitled to receive any cash compensation
for his unused vacation time.


6.    Termination of Employment. 



a.  
The Executive’s employment under this Agreement may be terminated by the
Corporation for Cause, as hereinafter defined. In the event this Agreement is
terminated by the Corporation other than for Cause the Executive shall be
entitled to receive:



2

--------------------------------------------------------------------------------



(i)  
Severance compensation in accordance with Section 4 (a) of this Agreement for
the remaining Term of this Agreement, or for a period equal to six months,
whichever is greater; and




(ii)  
Any other benefits provided under the terms of this Agreement for the remaining
Term.




(iii)  
In the event the Executive is requested by the Corporation to relocate his
primary residence more than fifty miles from his current residence, and
Executive is unwilling or unable to do so, and as a result Executive’s
employment is terminated by the Corporation, such termination shall be deemed
other than for Cause and Executive shall be entitled to the benefits set forth
in this Section 6 (a) (i) and (ii) above.




(iv)  
The severance compensation paid in accordance with Section 6 (a) (i) shall be
paid in lieu of any other severance benefits offered by the Corporation.




b.  
The Executive shall have no right to receive compensation or other benefits
under this Agreement for any period after the date of termination for Cause. For
purposes of this Agreement, termination for Cause shall include termination as a
result of the (a) Executive’s fraud or dishonesty in the course of Executive’s
employment with the Corporation, (b) gross negligence or willful misconduct
committed by Executive in the course of Executive’s employment with the
Corporation which has or might reasonably be expected to have a material adverse
effect upon the business or operations of the Corporation, (c) breach of
fiduciary duty involving personal profit, (d) intentional failure to perform
stated duties, (e) conviction of a felony or other crime of moral turpitude in
the course of employment (e.g. fraud, theft, embezzlement and the like), (f)
habitual and excessive use of alcohol or controlled substances other than for
therapeutic reasons, or (g) Executive’s material breach of any provision of this
Agreement.




c.  
This Agreement may be voluntarily terminated by the Executive at any time upon
ninety (90) days’ written notice to the Corporation or upon such shorter period
as may be agreed upon between the Executive and the CEO of the Corporation. In
the event of such termination, the Corporation shall be obligated only to
continue to pay the Executive his salary up to the date of termination and those
retirement and/or employee benefits which have been earned or become payable up
to the date of termination.




d.  
If the Executive’s employment terminates by reason of the Executive’s
Disability, as defined in Paragraph 7, the Corporation shall pay the Executive
any benefits which pursuant to the terms of any compensation or benefit plan
have been earned and have become payable but which have not yet been paid to the
Executive, together with a pro rata portion of any additional compensation that
the Executive would have been entitled to receive in respect of the year in
which the Executive’s date of termination occurs had he continued in employment
until the end of such calendar year; however, there shall be no incentive bonus
payable with respect to the year during which Executive’s employment is
terminated.

 
3

--------------------------------------------------------------------------------


7.    Disability.
 
Executive shall be deemed to be disabled and the Corporation may terminate this
Agreement if Executive shall, as a result of such Disability, fail to perform
the duties hereunder for any 90 days during a consecutive 120-day period. The
Corporation may terminate the Executive’s employment after having established
his Disability, which results in the Executive becoming eligible for long-term
disability benefits. For purposes of this Agreement, “Disability” means a
physical or mental infirmity, which prevents the Executive from performing the
essential functions of his position under this Agreement. In the event the
Executive’s employment is terminated by reason of Disability, he shall be
entitled to the compensation and benefits provided for under this Agreement for
any period prior to the establishment of the Executive’s Disability during which
is unable to work due to a physical or mental infirmity.
 
8.    Non-Solicitation and Non-Competition.



a.  
The Executive agrees that during the term of this Agreement, and for two years
thereafter, he will not directly or indirectly:




(i)  
Solicit, divert or take away any of the customers, business or patronage of the
Corporation or its subsidiaries or affiliates; or

 

(ii)  
Induce or attempt to influence any employee of the Corporation or its
subsidiaries or affiliates to terminate his or her employment therewith.

 

b.  
Executive agrees that during the term hereof and for any period thereafter
during which the Executive is receiving severance or other compensation from the
Corporation, Executive shall not compete with the Corporation, on behalf of
himself or any other person, firm, business or corporation, as follows: he shall
not directly or indirectly (i) engage in the pay telephone business; or (ii)
request or instigate any account or customer of the Corporation to withdraw,
diminish, curtail or cancel any of its business with the Corporation.

 

c.  
In the event of a breach or threatened breach of the Executive of the provisions
of this Paragraph 8, the Corporation, or any duly authorized officer thereof,
will be entitled to a temporary restraining order or injunction.

 
4

--------------------------------------------------------------------------------


9.    Successors; Binding Agreement.


This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by his personal or legal representatives,
successors, heirs, distributees, devisees, legatees and permitted assigns. This
Agreement and all rights of the Corporation hereunder shall inure to the benefit
of and be enforceable by its successors and permitted assigns.


10.    No Assignments.


This Agreement is personal to each of the parties hereto and neither party may
assign or delegate any of its rights or obligations hereunder without first
obtaining the written consent of the other party.
 
11.    Notices.


All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered by hand or
mailed certified or registered mail, return receipt requested with postage
repaid, to the following addresses or to such other address as either party may
designate by like notice.



a.  
If to the Corporation, to:



Davel Communications, Inc.
200 Public Square
Suite 700
Cleveland, OH 44114
Attention: Chief Executive Officer



b.  
If to the Executive, to:



Andy Tzamaras
11563 Summer Oak Drive
Germantown, MD 20874




and to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.
 
5

--------------------------------------------------------------------------------


12.    Amendments.
 
No amendments or additions to this Agreement shall be binding unless in writing
and signed by both parties except as herein otherwise provided.


13.    Paragraph Headings.


The Paragraph Headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.


14.    Severability.


The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provisions shall not affect the validity or
enforceability of the other provisions hereof.


15.    Governing Law.


This Agreement shall, except to the extent that Federal law shall be deemed to
preempt it, be governed by and construed and enforced in accordance with the
laws of the State of Ohio.


IN WITNESS WHEREOF, the parties have executed this Agreement on the 3rd day of
March 2005.


 

Executive     Davel Communications, Inc.         /s/ Andrew Tzamaras    
/s/ Tammy L. Martin

--------------------------------------------------------------------------------

Andrew Tzamaras    

--------------------------------------------------------------------------------

By: Tammy Martin     Chief Administrative Officer


      
6

--------------------------------------------------------------------------------


